DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-12, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell et al (US 2012/0078243), hereinafter Worrell.

Regarding claim 1, Worrell discloses a surgical treatment instrument (Fig. 5, item 100) comprising:
an elongated member (Fig. 5, item 130) that extends along a longitudinal axis (Fig. 5, elongated member 130 extends along longitudinal axis) from a proximal side to a distal side;
a housing (Fig. 5, item 120), a distal side of which is connected with the elongated member (Fig. 5);
an end effector (Fig. 5, item 140) attached to the distal side of the elongated member (Fig. 5), and configured to:
bend with respect to the elongated member (Para. 0077-0081), and
rotate together with the elongated member about the longitudinal axis with respect to the housing (Para. 0077-0081);
a rotation operator (Fig. 5, item 134) configured to be operated to rotate the elongated member and the end effector about the longitudinal axis with respect to the housing (Para. 0080);
a bending operator (Fig. 5, item 128) attached to the housing, and configured to be operated to bend the end effector with respect to the elongated member (Para. 0077);
a rotor (Fig. 15, item 138) provided inside the housing and configured to rotate about a rotation axis parallel to the longitudinal axis in response to operation of the bending operator (Para. 0085-0086); and
a transmitter (Fig. 11, item 162, 172) connected to the rotor and the end effector, and configured to transmit a driving force to the end effector (Para. 0085-0086) to bend the end effector when the rotor rotates about the rotation axis in response to operation of the bending operator (Para. 0085-0086),
wherein the bending operator, the rotor, and the transmitter are configured to rotate about the longitudinal axis (Para. 0077-0081) with respect to the housing together with the elongated member and the end effector in response to operation of the rotation operator (Para. 0080).

Regarding claim 2, Worrell discloses the surgical treatment instrument wherein the instrument is configured to convert rotational motion of the rotor into a rectilinear motion of the transmitter (Para. 0077-0086).

Regarding claim 3, Worrell discloses the surgical treatment instrument wherein the rotation axis is coaxial with the longitudinal axis (Fig. 5, rotation axis of rotor 138 is the same axis as longitudinal axis of elongated member 130).

Regarding claim 4, Worrell discloses the surgical treatment instrument further comprising:
a base (Fig. 15, item 150) disposed inside the housing, the base being configured to rotate about the longitudinal axis with respect to the housing (Para. 0077-0081) together with the elongated member and the bending operator in response to operation of the rotation operator, the rotor being attached to the base such that movement of the rotor in a direction along the rotation axis is restricted (Para. 0077-0081); and
a connecter (Fig. 16, item 160, 170) which is: (i) attached to the rotor (Fig. 16, connector 160, 170 is attached to rotor 138), (ii) connected with the transmitter (Fig. 16, connector 160, 170 is connected with transmitter 162, 172), and (iii) configured to move in a direction along the rotation axis (Para. 0081-0084) with respect to the base and the rotor when the rotor rotates about the rotation axis with respect to the base (Para. 0081-0084),
wherein the transmitter is configured to move in a direction along the longitudinal axis when the connecter moves along the rotation axis with respect to the base and the rotor (Para. 0084-0085).

Regarding claim 7, Worrell discloses the surgical treatment instrument further comprising:
a base (Fig. 15, item 150) disposed inside the housing, the base being configured to rotate about the longitudinal axis with respect to the housing (Para. 0077-0081) together with the elongated member and the bending operator in response to operation of the rotation operator (Para. 0077-0081); and
a connecter (Fig. 16, item 160, 170) attached to the base such that movement of the connector in a direction along the rotation axis is restricted (Para. 0081-0084),
the rotor is connected with the transmitter (Fig. 15, rotor 138 is connected with transmitter 162, 172), and is configured to rotate about the rotation axis with respect to the base and the connector (Para. 0080-0084) to thereby move in a direction along the rotation axis with respect to the base (Para. 0080-0084); and
wherein the transmitter is configured to move in a direction along the longitudinal axis when the connecter moves along the rotation axis with respect to the base and the rotor (Para. 0084-0085).

Regarding claim 10, Worrell discloses the surgical treatment instrument wherein regardless of an angular position of the bending operator about the longitudinal axis, an operational direction set by the bending operator (Para. 0086) is parallel to a bending direction of the end effector with respect to the elongated member (Para. 0086).

Regarding claim 11, Worrell discloses the surgical treatment instrument wherein the bending operator is configured to be rotatably operated about a central axis (Fig. 5) with respect to the housing, the central axis intersecting the longitudinal axis (Fig. 5, central axis is the same as the longitudinal axis), and being parallel to a bending axis of the end effector (Fig. 5).

Regarding claim 12, Worrell discloses a surgical treatment instrument (Fig. 5, item 100) comprising:
an elongated member (Fig. 5, item 130) that extends along a longitudinal axis (Fig. 5, elongated member 130 extends along longitudinal axis) from a proximal side to a distal side;
a housing (Fig. 5, item 120), a distal side of which is connected with the elongated member (Fig. 5);
an end effector (Fig. 5, item 140) attached to the distal side of the elongated member (Fig. 5), and configured to:
bend with respect to the elongated member (Para. 0077-0081), and
rotate together with the elongated member about the longitudinal axis with respect to the housing (Para. 0077-0081);
a rotation operator (Fig. 5, item 134) configured to be operated to rotate the elongated member and the end effector about the longitudinal axis with respect to the housing (Para. 0080);
a bending operator (Fig. 5, item 128) attached to the housing, and configured to be operated to bend the end effector with respect to the elongated member (Para. 0077);
a rotor (Fig. 15, item 138) provided inside the housing and configured to rotate about a rotation axis parallel to the longitudinal axis in response to operation of the bending operator (Para. 0085-0086); and
a transmitter (Fig. 11, item 162, 172) connected to the rotor and the end effector, and configured to transmit a driving force to the end effector (Para. 0085-0086) to bend the end effector when the rotor rotates about the rotation axis in response to operation of the bending operator (Para. 0085-0086),
a base (Fig. 15, item 150) disposed inside the housing, the base being configured to rotate about the longitudinal axis with respect to the housing (Para. 0077-0081) together with the elongated member and the bending operator in response to operation of the rotation operator, the rotor being attached to the base such that movement of the rotor in a direction along the rotation axis is restricted (Para. 0077-0081); and
a connecter (Fig. 16, item 160, 170) which is: (i) attached to the rotor (Fig. 16, connector 160, 170 is attached to rotor 138), (ii) connected with the transmitter (Fig. 16, connector 160, 170 is connected with transmitter 162, 172), and (iii) configured to move in a direction along the rotation axis (Para. 0081-0084) with respect to the base and the rotor when the rotor rotates about the rotation axis with respect to the base (Para. 0081-0084),
wherein the bending operator, the rotor, and the transmitter are configured to rotate about the longitudinal axis (Para. 0077-0081) with respect to the housing together with the elongated member and the end effector in response to operation of the rotation operator (Para. 0080) and
wherein the transmitter is configured to move in a direction along the longitudinal axis when the connecter moves along the rotation axis with respect to the base and the rotor (Para. 0084-0085).

Regarding claim 16, Worrell discloses a surgical treatment instrument (Fig. 5, item 100) comprising:
an elongated member (Fig. 5, item 130) that extends along a longitudinal axis (Fig. 5, elongated member 130 extends along longitudinal axis) from a proximal side to a distal side;
a housing (Fig. 5, item 120), a distal side of which is connected with the elongated member (Fig. 5);
an end effector (Fig. 5, item 140) attached to the distal side of the elongated member (Fig. 5), and configured to:
bend with respect to the elongated member (Para. 0077-0081), and
rotate together with the elongated member about the longitudinal axis with respect to the housing (Para. 0077-0081);
a rotation operator (Fig. 5, item 134) configured to be operated to rotate the elongated member and the end effector about the longitudinal axis with respect to the housing (Para. 0080);
a bending operator (Fig. 5, item 128) attached to the housing, and configured to be operated to bend the end effector with respect to the elongated member (Para. 0077);
a rotor (Fig. 15, item 138) provided inside the housing and configured to rotate about a rotation axis parallel to the longitudinal axis in response to operation of the bending operator (Para. 0085-0086); and
a transmitter (Fig. 11, item 162, 172) connected to the rotor and the end effector, and configured to transmit a driving force to the end effector (Para. 0085-0086) to bend the end effector when the rotor rotates about the rotation axis in response to operation of the bending operator (Para. 0085-0086),
a base (Fig. 15, item 150) disposed inside the housing, the base being configured to rotate about the longitudinal axis with respect to the housing (Para. 0077-0081) together with the elongated member and the bending operator in response to operation of the rotation operator (Para. 0077-0081); and
a connecter (Fig. 16, item 160, 170) attached to the base such that movement of the connector in a direction along the rotation axis is restricted (Para. 0081-0084),
wherein the bending operator, the rotor, and the transmitter are configured to rotate about the longitudinal axis (Para. 0077-0081) with respect to the housing together with the elongated member and the end effector in response to operation of the rotation operator (Para. 0080);
the rotor is connected with the transmitter (Fig. 15, rotor 138 is connected with transmitter 162, 172), and is configured to rotate about the rotation axis with respect to the base and the connector (Para. 0080-0084) to thereby move in a direction along the rotation axis with respect to the base (Para. 0080-0084); and
wherein the transmitter is configured to move in a direction along the longitudinal axis when the connecter moves along the rotation axis with respect to the base and the rotor (Para. 0084-0085).

Regarding claim 20, Worrell discloses the surgical treatment instrument wherein the bending operator is a dial (Fig. 5, item 128) or a knob.

Allowable Subject Matter
Claims 5-6, 8-9, 13-15, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5-6, 8-9, 13-15, and 17-19, the prior art of record fails to disclose, teach, or fairly suggest a surgical instrument having a rotor comprising a first screw having a first winding direction and a second screw having a second winding direction and a connector comprising a first connector connected with a transmitter and screwed to the first screw and a second connector screwed to the second screw, wherein the first screw and the second screw are configured to move in opposite directions along the rotation axis when the rotor rotates about the rotation axis with respect to the base and the connecter.  The prior art of record that comes closest to teaching these limitations is Worrell (US 2012/0078243), Ishida (US 2015/0032150), Weir (US 2014/0005705), and Nicholas (US 2012/0130420).  Worrell, Ishida, Weir, and Nicholas all teach a surgical instrument.  However, Worrell, Ishida, Weir, and Nicholas all fail to teach the surgical instrument having a rotor comprising a first screw having a first winding direction and a second screw having a second winding direction and a connector comprising a first connector connected with a transmitter and screwed to the first screw and a second connector screwed to the second screw, wherein the first screw and the second screw are configured to move in opposite directions along the rotation axis when the rotor rotates about the rotation axis with respect to the base and the connecter.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731